UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                7/2/2021


  Lauren Yu,

                        Plaintiff,
                                                                 20-CV-8512 (AJN)
                –v–
                                                                      ORDER
  Dreyer’s Grand Ice Cream, Inc.,

                        Defendant.



ALISON J. NATHAN, District Judge:

       On April 26, 2021, Plaintiff filed the First Amended Complaint (“FAC”). Dkt. No. 22.

Defendant Dreyer’s Grand Ice Cream, Inc. filed a motion to dismiss the FAC on May 26, 2021.

Dkt. No. 23. The March 5, 2021 motion to dismiss the original complaint, Dkt. No. 14, is

DENIED as moot. The Court will resolve the motion to dismiss the FAC in due course.

       This resolves Dkt. No. 14.

       SO ORDERED.

 Dated: July 1, 2021
        New York, New York                     ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge




                                                  1
